Title: Report on Additional Appropriations, [13–16 April 1792]
From: Nourse, Joseph
To: 




[Philadelphia, April 13–16, 1792Communicated on April 17, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury respectfully reports to the House of Representatives, an Estimate of certain Sums, amounting together to thirty four thousand four hundred and ninety seven dollars, ninety Cents, for which an appropriation is requisite, in addition to the provisions heretofore made.
The funds in the power of the legislature, for this purpose, are the surplus of the duties on imports and tonnage to the end of the year 1791; certain unexpended surpluses on former appropriations, and certain sums, which have been paid into the treasury, in consequence of settlements with individuals.
The Secretary takes this opportunity to observe, that the only fund, which has been heretofore appropriated for satisfying the purposes of the Act, for raising and adding another regiment to the military establishment of the United States, and for making farther provision for the protection of the frontiers, is the product to the end of the year 1791, of the duties on spirits distilled within the United States, and of the additional duties laid by the same Act, which imposes those duties on imported spirits; which fund will not prove adequate to the object. A farther provision is therefore necessary, and may be made out of the unappropriated surplus of the duties on imports and tonnage to the end of the year 1791.
All which is humbly submitted
Alexander Hamilton,Secry. of the Treasy.
Treasury Department, April 13th. 1792.



Estimate of sums necessary to be appropriated in addition to those provided for by the Act passed the 23d Decr. 1791.


dollars. cents.


For the discharge of a balance due Benjamin Hawkins and other Commissioners appointed under an Act of Congress of 15th March 1785, for treating with the Southern Indians, which balance the Comptroller of the Treasury admitted 5th. January 1792
2787.88.


For the first Clerk to the general Board of Commissioners, his additional salary provided for by a clause in the Act for extending the time for settling the accounts between the United States and the individual States, from the 23d January to 31st December 1792, at 200 dollars per annum
187.91.


For defraying the expense which will attend the stating and printing of the public accounts at the Treasury, in compliance with the order of the House of Representatives, dated the 30th December 1791
800.  


Clerks of Courts, Jurors, Witnesses &c.


The fund arising from fines, forfeitures and penalties, having last year proved insufficient for the discharge of the accounts of Clerks of Courts &c to which they were appropriated: a sum for the present year is estimated in order to provide against a similar contingency, of 10.000.  



And also for the discharge of certain accounts, actually settled to the 31st December, 1791, in addition to the sums heretofore appropriated 7.000.  
17.000.  


To rectify a mistake in the Register’s estimate for the enumeration of the inhabitants of Virginia, he having stated the Marshal’s account at 4253.90



Whereas it ought to have been 7553.90,



the difference is
3300.  


For the Marshall of the district of South Carolina, his accounts settled; for the enumeration of the inhabitants of that State, amount to 4395.59



The sum estimated was only 3000.  



Remains to be appropriated
1395.59.


For so much short estimated for the discharge of sundry accounts against the Treasury Department. The accounts brought in for payment to 31st December 1791, exceeding the said estimate, by,
1355.61.



For defraying the incidental expenses of furnishing the Supervisors of excise with screw-presses, stamp seals, and other articles
600.  


For the Commissioner of Army Accounts, his additional estimate for 1792, Vizt.


For Lieut: John Freeman, of the late Maryland line for balance of subsistence, for the years 1782 & 1783 41.75.



Salary of a Clerk on extra hours, from the first of May 1791, to the 1st of April 1792 229.16



Salary of two clerks in addition to those allowed by the last appropriation, as he finds it impossible with the present assistance to conduct the business with that dispatch and propriety required 1.000  



Contingencies   100  
1370.91.



For an additional estimate of the Clerk of the House of Representatives, to enable him to pay the doorkeepers for their respective services during the recess of the House, in conformity with the Act of Appropriation, passed at the present Session, and of a resolution of the House of the 24th instant.
700.  


For the discharge of such demands on the United States, not otherwise provided for, as shall have been ascertained and admitted, in due course of settlement at the treasury, and which are of a nature, according to the usage thereof, to require payment in specie
 5000.  


Dollars,
34.497.90.




Treasury Department Register’s Office, 16th April 1792.
Joseph Nourse, Register.

